DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the pipe bracket in the reply filed on July12, 2022 is acknowledged.
Drawings
Figures 21 and 22 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The brief description of the drawings states that figures 21 and 22 are prior art (see paragraphs 29 and 30).
Claim Objections
Claims 21-23 are objected to because of the following informalities:  The second occurrence of claim 21 and claims 22-23 should be renumbered as claims 22-24.  In addition, the dependencies need correcting.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 2-5 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a second brake pipe port” twice (see lines 2 and 13).  It appears that the first recitation should be changed to “a first brake pipe port”.  If this is accurate, then claim 3 should be amended to change “a first brake pipe port” to “the first brake pipe port”.
Claims 3-5 are rejected due to their dependence upon claim 2.
Claim 13, the recitation “an x-axis” and “a y-axis” (as recited in line 4) should be changed to the x-axis and the y-axis, since these axes are previously recited in line 2.
Claims 14-16 are rejected due to their dependence upon claim 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,451,099 to Hart et al.
Re-claim 1, Hart et al. disclose a pipe bracket 12 comprising: a pipe bracket body that includes a main portion mounting face 16 (capable of receiving a main portion of a distributor valve); a main-line portion mounting face 14 (capable of receiving a main-line portion of the distributor valve, as is consistent with the embodiment of instant figure 14); an attachment face (note the bolt hole features along the body axis, see figure 6) secures the pipe bracket to a vehicle, the main portion mounting face (such as figure 4) defines a first signal port 25 in fluid communication with a first signal passageway of the main portion, and the main-line portion mounting face (such as figure 2) defines a second signal port 15 in fluid communication with a second signal passageway of the main-line portion (the signal passageways are in communication with a brake pipe, this provides a pressure signal to various aspects of the valve as known in the art).
Re-claim 21, Hart et al. disclose a pipe bracket, the pipe bracket 7WAB/P/12822/US/UTL2 (552-0697US1) comprising: a pipe bracket body 12 that includes a main portion mounting face 16 (this face is capable to receive a main portion of the distributor valve); a main-line portion mounting face 14 (this face is capable to receive a main-line portion of the distributor valve); an attachment face (such as the upper surface) secures the pipe bracket to a vehicle, the main portion mounting face defining a first signal port 25 in fluid communication with a first signal passageway of the main portion, the main-line portion mounting face defining a second signal port 15 in fluid communication with a second signal passageway of the main-line portion; and a gasket (see at least figure 1) having a first region configured to seal and isolate at least the second signal port defined by the main portion mounting face 16 (i.e. emergency portion side as defined in figure 1) while the main portion is connected to the main portion mounting face of the pipe bracket.
Allowable Subject Matter
Claims 10-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to show or suggest a pipe bracket comprising a first additional discharge channel port in fluid communication of the additional discharge passageway of the main portion, and a second additional discharge channel port in fluid communication of the second additional discharge passageway of the main-line portion.
Claims 6-9 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-5 and 13-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wilson, Hart, McKay, Reid, McCurdy, Skweres, Plechey and Chipenka each teach a pipe bracket and valve assembly.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
September 6, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657